Title: From George Washington to Henry Knox, 23 October 1783
From: Washington, George
To: Knox, Henry


                        
                            My dear Sir,
                            Rocky Hill Octr 23d 1783.
                        
                        Since the return of Genl Lincoln, I have taken occasion to move a little on the Subject of your letter of the
                            17th of last March—notwithstanding other matters have kept the Peace Establisment entirely out of view. I suppose, at
                            least I so hope, that it will now be taken up with a determination to go thro’ with it—without more delays.
                        Upon enquiry, I do not perceive any intention to abolish the Office of Secretary at War; but to place it upon
                            a more oeconomical plan. I find that, General Lincoln (I believe before he went to the Eastward) was called upon to give
                            his aid in this business. and that a Committee in consequence, have actually reported to the effect of the enclosed paper,
                            which I obtained from General Lincoln, and have since found that it corresponds with the report.
                        By what I can learn, there is a great diversity of Sentiment among the members of Congress, respecting the
                            Peace Establishment; and that great opposition will be given to the Measure, wherever it is brought forward. It may be
                            well therefore for you to consider, whether upon the footing and with the emoluments as agreed to by the Committee, the
                            Office of Secretary at War (which I presume will very soon be acted upon) would meet your views. If it should, and you
                            will let me know it by return of the Post, I will mention your name to more Gentlemen of my Acquaintance in Congress than
                            I have already done, and should be happy if any endeavors of mine, can serve you. Genl Lincoln is of opinion, that a
                            capable & confidential assistant may be had for, say between 500 and 1000 Dollars; but when to this, Travelling
                            expences, wood, Paper, Candles &ca are added, I should think it would sink pretty deep into the residue; He, conceives otherwise, unless the Secretary, whoever he may be, chuses to travel with a
                            retinue & incur more expence than is necessary.
                        Whether the acceptance of this office would open a door to any thing more than appears upon the face of the
                            report, is not for me to say; nor would it do I think to depend upon: The uncertainty of what offices may take place, in
                            case of a Peace establishment; or whether there will be a Continental Establishment or not, is such, that it is too
                            hazardous for me to deliver any opinion upon, tho’ I shall neglect no oppertunity of making myself acquainted with the
                            views of Congress, in all the Stages of this business, and I will drop you a line on the Subject.
                        My best wishes attend Mrs Knox and I am with the greatest truth & friendship Dr Sir Yr Most Obedt and
                            Affectionate Servt
                        
                            Go: Washington
                        
                        
                            P.S. Shaw, no doubt, will give you a full acct of your money applicn—the way has been so paved that the
                                only difficulty in it, I believe, is to get nine States which (are necessary in these cases) together.
                        

                    